 1   PHILIP S. WARDEN (SBN 54752)
      philip.warden@pillsburylaw.com
 2   PILLSBURY WINTHROP SHAW PITTMAN LLP
     Four Embarcadero Center, 22nd Floor
 3   San Francisco, CA 94111-5998
 4   Telephone:    415.983.1000
     Facsimile:    415.983.1200
 5
     Attorneys for Stephen A. Finn
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SANTA ROSA DIVISION
10

11
     In re                                       Case No. 17-10065-RLE
12
              SVC,                                CHAPTER 11
13
                           Debtor.                STEPHEN A FINN’S STATUS CONFERENCE
14                                                STATEMENT REGARDING JUNE 10, 2020
                                                  HEARING ON SULLIVANS’ OBJECTION TO
15                                                SCHEDULED CLAIM OF TROVE
                                                  PROFESSIONAL SERVICES LLC
16
                                                  Hearing:    June 10, 2020
17                                                Time:       2:00 p.m.
                                                  Place:      1300 Clay Street, Room 201
18                                                            Oakland CA 94612
                                                  Judge:      Hon. Roger L. Efremsky
19

20

21           Stephen A. Finn (“Finn”), through his undersigned counsel, submits this status conference

22   statement regarding the June 10, 2020 hearing on the Objection to Scheduled Claim of Trove

23   Professional Services LLC (the “Claim Objection”) filed by Ross and Kelleen Sullivan (the

24   “Sullivans”) [Dkt. No. 510], and respectfully represents as follows:

25                                            BACKGROUND

26           1.      SVC and Trove Professional Services LLC (“Trove”) entered into a Services

27

28                                                     -1-
                                       STATUS CONFERENCE STATEMENT
 Case: 17-10065       Doc# 582       Filed: 06/05/20   Entered: 06/05/20 15:23:41   Page 1 of
                                                  3                                        4849-2120-3135
 1   Agreement, effective September 8, 2014 (the “Trove Agreement”).
 2          2.      On February 15, 2017, SVC filed its Schedules of Assets and Liabilities (the “SVC
 3   Schedules”) [Docket No. 25]. Ross Sullivan signed the SVC Schedules under penalty of perjury
 4   attesting that Trove held a non-contingent, liquidated, and undisputed general unsecured claim in the

 5   amount of $9,000. See SVC Schedules at Schedule E/F, 3.47 (the “Trove Claim”).
 6          3.      On January 28, 2020, the Sullivans filed their Claim Objection. On February 27, 2020,

 7   Finn filed his Response to Sullivan’s Objection to Scheduled Claim of Trove Professional Services

 8   LLC (the “Response”).
 9          4.      The Claim Objection was set for a hearing on April 15, 2020, subsequently continued

10   to April 29, 2020, and continued again to June 10, 2020.
11                                               STATEMENT
12          5.      As the Court stated at the April 29, 2020 hearing on the Claim Objection, the Sullivans
13   and Finn have a factual dispute about the amount of the Trove Claim. Under the terms of the Trove
14   Agreement, SVC contracted to pay amounts due as a result of savings that Trove provided to SVC.
15   Finn believes that the amount due and owing to Trove as of the Petition Date was no less than $9,000.
16   On June 4, 2020, the Sullivans filed a declaration stating that the full extent of the Trove Claim should
17   properly be $19.21. See Docket No. 581. Due to the significant gap between the Parties’ positions,
18   they were unable to reach a settlement on the appropriate amount of the Trove Claim.
19          6.      In light of the Parties inability to reach a resolution to the Claim Objection, Finn asks

20   that the Court set the Claim Objection for an evidentiary hearing.

21

22

23

24

25

26

27

28                                                     -2-
                                       STATUS CONFERENCE STATEMENT
 Case: 17-10065       Doc# 582      Filed: 06/05/20     Entered: 06/05/20 15:23:41        Page 2 of
                                                 3                                                4849-2120-3135
 1                                           CONCLUSION
 2          WHEREFORE, Stephen A. Finn respectfully requests that the Court set the Claim Objection

 3   for an evidentiary hearing.

 4   Dated: June 5, 2020

 5                                          By     /s/ Philip S. Warden
                                                 Philip S. Warden
 6

 7                                          Philip S. Warden (SBN 54752)
                                            PILLSBURY WINTHROP SHAW PITTMAN LLP
 8                                          Four Embarcadero Center, 22nd Floor
                                            San Francisco, CA 94111-5998
 9                                          Telephone:415.983.1000
                                            Facsimile: 415.983.1200
10                                          philip.warden@pillsburylaw.com
11
                                            Attorneys for Stephen A. Finn
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -3-
                                     STATUS CONFERENCE STATEMENT
 Case: 17-10065       Doc# 582     Filed: 06/05/20   Entered: 06/05/20 15:23:41   Page 3 of
                                                3                                       4849-2120-3135
